Case 1:19-cv-06536-CM Document1 Filed 07/15/19 Page 1 of 4

STEVEN L. BARKAN, PC
Attorney for Plaintiff

Marie Lynch

445 Broad Hollow Rd., Suite 25
Melville, NY 11747

P — 516-358-3688

F — 631-881-0818

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MARIE LYNCH
Docket No.:
Plaintiff, COMPLAINT
-against- PLAINTIFF REQUESTS
A JURY TRIAL
MTA METRO-NORTH RAILROAD,
Defendant.
x

 

Plaintiff, MARIE LYNCH, hereinafter referred to as “Plaintiff”, by his attorneys,
STEVEN L. BARKAN, PC, complaining of the Defendant, MTA METRO-NORTH
RAILROAD (Metro-North), alleges as follows:

AS AND FOR A FIRST CAUSE OF ACTION

Ll. Plaintiff is an individual residing in the County of Queens, City and State of New
York.

2 At all times material to this action, the Defendant, Metro-North, is licensed to do
business in the State of New York with its principle place in the County, City and State of New
York.

ai. That all times material to this action Defendant, Metro-North, is and was a

common carrier in interstate commerce.
Case 1:19-cv-06536-CM Document1 Filed 07/15/19 Page 2 of 4

4. At all times hereinafter mentioned, Metro-North owned and operated an interstate
commerce railroad that passes through the States of New York and Connecticut and was an

interstate carrier engaged in the transportation of commerce.

5. That at all times hereinafter-mentioned Plaintiff was a conductor employed by
Metro-North.
6. At the time of the injuries set out in this complaint, Plaintiff was working in

furtherance of interstate commerce and participating in work that directly, closely and
substantially affected the interstate commerce engaged in by the Defendant, Metro-North.

Z. That Plaintiffs action arises under the Federal Employees’ Liability Act, 45 USC
§51 et seq.

8. That jurisdiction in this matter is pursuant to 45 USC §51 et seg. and 28 USC
§1331.

9. That on November 2, 2018 while performing her normal duties of turning over the
days collected fares in Grand Central Terminal she was assaulted by a “homeless” man causing
her to sustain serious injuries.

10. That Grand Central Terminal is infested by the “homeless” many of which are
nasty, violent and frequent the Terminal.

11. That the Defendant, Metro-North, through its agents, servants and/or employees
had knowledge of the fact that the man that viciously assaulted Plaintiff had been accosting
women in Grand Central Terminal throughout that day and was told by Grand Central Terminals
law enforcement to cease and desist, but was not arrested or removed from the Terminal.

12... That Defendant permitted this person to remain in the Terminal and failed to

protect passengers and its employees including the Plaintiff.
Case 1:19-cv-06536-CM Document1 Filed 07/15/19 Page 3 of 4

13. That the presence of the person that assaulted Plaintiff in Grand Central Terminal
created an unsafe place for Plaintiff to work.

14. That the Defendant, Metro-North, its agents, servants and/or employees were
negligent and at fault in the negligent ownership, operation, maintenance and control of the
railroad; in failing to provide the Plaintiff with a safe place to work; in failing to supervise and,
in fact, causing Plaintiff personal injuries as well as creating a hazardous condition in which to
work; in being otherwise negligent and at fault under the circumstances herein.

15. That the Plaintiff was compelled by reason of the injuries sustained by her to seek
medical care and treatment and to be unfit for work and possibly permanently unfit to work in
the future as a result of the injuries that she incurred while employed by the Defendant, Metro-
North.

16. Solely by reason of the negligence, carelessness, recklessness and intentional
disregard the Defendant, Metro-North, its agents, servants and/or employees, and without any
negligence on the part of the Plaintiff in any way contributing thereto, Plaintiff sustained severe
and permanent injuries complained of herein, suffered severe pain and suffering and emotional
distress and permanent and painful injuries to her health, organs, nerves, muscles, and central
nervous systems; has lost and will lose wages in her usual occupation; and was required to spend
sums of money in attempting to effect a cure, and in the future will be required to spend sums of
money and attempting to effect a cure, and this all to her damage in an amount to be determined
by the Court.

WHEREFORE, Plaintiff requests judgment against the Defendant, Metro-North:

1; In a sum to be determined by proof at trial for pain, suffering and mental anguish;

i In a sum to be determined by proof at trial for loss of earnings and loss of future

earning capacity, including all fringe benefits;
Case 1:19-cv-06536-CM Document1 Filed 07/15/19 Page 4 of 4

3; In a sum to be determined by proof at trial for medical expenses incurred to date;
4, In a sum to be determined by proof at trial for future medical expenses; and,
> For an award of Plaintiff's costs of suit in this action.

Dated: Melville, New York
July 8, 2019

 

Steven L. Barkan, Esq. (SB0444)
STEVEN L. BARKAN, PC
Attorney for Plaintiff

JASON RUMBLE

Office and P.O. Address

445 Broad Hollow Rd., Suite 25
Melville, NY 11747

(516) 358-3688

TO: MTA METRO-NORTH RAILROAD
420 Lexington Ave.
New York, NY 10170
